Name: Commission Regulation (EC) NoÃ 1434/2007 of 5 December 2007 on initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) NoÃ 2074/2004 on imports of certain ring binder mechanisms originating in the People's Republic of China by imports of certain ring binder mechanisms consigned from Thailand, whether slightly modified or not and whether declared as originating in Thailand or not, and by imports of certain slightly modified ring binder mechanisms originating in the People's Republic of China, and making such imports subject to registration
 Type: Regulation
 Subject Matter: communications;  competition;  miscellaneous industries;  trade;  Asia and Oceania;  international trade;  European Union law
 Date Published: nan

 6.12.2007 EN Official Journal of the European Union L 320/23 COMMISSION REGULATION (EC) No 1434/2007 of 5 December 2007 on initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) No 2074/2004 on imports of certain ring binder mechanisms originating in the People's Republic of China by imports of certain ring binder mechanisms consigned from Thailand, whether slightly modified or not and whether declared as originating in Thailand or not, and by imports of certain slightly modified ring binder mechanisms originating in the People's Republic of China, and making such imports subject to registration THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation) (1), and in particular Articles 13(3), 14(3) and 14(5) thereof, Whereas: A. REQUEST (1) The Commission has received a request pursuant to Article 13(3) of the basic Regulation to investigate the possible circumvention of the anti-dumping measures imposed on imports of certain ring binder mechanisms originating in the People's Republic of China. (2) The request was lodged on 22 October 2007 by Ring Alliance Ringbuchtechnik GmbH, a Community producer of certain ring binder mechanisms. B. PRODUCT (3) The product concerned by the possible circumvention is certain ring binder mechanisms originating in the People's Republic of China, normally declared under CN code ex 8305 10 00 (the product concerned). For the purpose of this Regulation, certain ring binder mechanisms shall consist of two rectangular steel sheets or wires with at least four half rings made of steel wire fixed on it and which are kept together by a steel cover. They can be opened either by pulling the half rings or with a small steel-made trigger mechanism fixed to the ring binder mechanism. (4) The products under investigation are certain ring binder mechanisms which are slightly modified originating in the People's Republic of China, normally declared under CN code ex 8305 10 00 (classified previous to the entry into force of this Regulation under TARIC code 8305100090), and certain ring binder mechanisms, whether slightly modified or not, consigned from Thailand, normally declared under CN code ex 8305 10 00 (classified previous to the entry into force of this Regulation under TARIC codes 8305100019, 8305100029 and 8305100090) (the products under investigation). C. EXISTING MEASURES (5) The measures currently in force and possibly being circumvented are anti-dumping measures imposed by Council Regulation (EC) No 2074/2004 (2) as extended to imports of the same product consigned from Vietnam (3) and from Lao People's Democratic Republic (4). D. GROUNDS (6) The request contains sufficient prima facie evidence that the anti-dumping measures on imports of certain ring binder mechanisms originating in the People's Republic of China are being circumvented by means of a slight modification of the product concerned to make it fall under custom codes which are normally not subject to the measures, in particular CN code ex 8305 10 00 (classified previous to the entry into force of this Regulation under TARIC code 8305100090), and that the modification does not alter the essential characteristics of the product concerned. Examples of such slightly modified types are ring binder mechanisms with more than two rectangular steel sheets or wires and/or with chamfered sheets, ring binder mechanisms with two steel sheets the edges of which have been cut off and/or which have indentations so that their shape is no longer rectangular. Furthermore, the request contains sufficient prima facie evidence that the anti-dumping measures on imports of certain ring binder mechanisms originating in the People's Republic of China are being circumvented by means of transhipment via Thailand of the product concerned, whether slightly modified (in the way described above) or not. (7) The evidence submitted is as follows:  The request shows that a significant change in the pattern of trade involving exports from the People's Republic of China and Thailand to the Community has taken place following the imposition of measures on the product concerned and that there is insufficient due cause or justification other than the imposition of the duty for such a change.  This change in the pattern of trade appears to stem from the slight modification of the product concerned and from the transhipment via Thailand of certain ring binder mechanisms originating in the People's Republic of China, whether slightly modified or not.  Furthermore, the request contains sufficient prima facie evidence that the remedial effects of the existing anti-dumping measures on the product concerned are being undermined both in terms of quantity and price. Significant volumes of imports of the products under investigation appear to have replaced imports of the product concerned. In addition, there is sufficient evidence that this increase in imports is made at prices well below the non-injurious price established in the investigation that led to the existing measures.  Finally, the request contains sufficient prima facie evidence that the prices of the products under investigation are dumped in relation to the normal value previously established for the product concerned.  Should circumvention practices covered by Article 13 of the basic Regulation, other than the ones mentioned above, be identified in the course of the investigation, the investigation may cover these practices also. E. PROCEDURE (8) In the light of the above, the Commission has concluded that sufficient evidence exists to justify the initiation of an investigation pursuant to Article 13 of the basic Regulation and to make imports of certain ring binder mechanisms consigned from Thailand, whether slightly modified or not and whether declared as originating in Thailand or not, and imports of certain slightly modified ring binder mechanisms originating in the People's Republic of China, subject to registration, in accordance with Article 14(5) of the basic Regulation. (a) Questionnaires In order to obtain the information it deems necessary for its investigation, the Commission will send questionnaires to the exporters/producers and to the associations of exporters/producers in Thailand, to the exporters/producers and to the associations of exporters/producers in the People's Republic of China, to the importers and to the associations of importers in the Community which co-operated in the investigation that led to the existing measures and to the authorities of the People's Republic of China and Thailand. Information, as appropriate, may also be sought from the Community industry. In any event, all interested parties should contact the Commission forthwith, but not later than the time limit set out in Article 3 of this Regulation in order to find out whether they are listed in the request, and request a questionnaire within the time limit set in Article 3(1) of this Regulation, given that the time limit set in Article 3(2) of this Regulation applies to all interested parties. The authorities of the People's Republic of China and Thailand will be notified of the initiation of the investigation. (b) Collection of information and holding of hearings All interested parties are hereby invited to make their views known in writing and to provide supporting evidence. Furthermore, the Commission may hear interested parties, provided that they make a request in writing and show that there are particular reasons why they should be heard. (c) Exemption of registration of imports or measures In accordance with Article 13(4) of the basic Regulation, imports of the products under investigation may be exempted from registration or measures if the importation does not constitute circumvention. Since the possible circumvention takes place outside the Community, exemptions may be granted, in accordance with Article 13(4) of the basic Regulation, to producers of the product under investigation that can show that they are not related to any producer subject to the measures and that are found not to be engaged in circumvention practices as defined in Articles 13(1) and 13(2) of the basic Regulation. Producers wishing to obtain an exemption should submit a request duly supported by evidence within the time limit indicated in Article 3(3) of this Regulation. F. REGISTRATION (9) Pursuant to Article 14(5) of the basic Regulation, imports of the products under investigation should be made subject to registration in order to ensure that, should the investigation result in findings of circumvention, anti-dumping duties of an appropriate amount can be levied retroactively from the date of registration of such imports. G. TIME LIMITS (10) In the interest of sound administration, time limits should be stated within which:  interested parties may make themselves known to the Commission, present their views in writing and submit questionnaire replies or any other information to be taken into account during the investigation,  producers in the People's Republic of China and Thailand may request exemption from registration of imports or measures,  interested parties may make a written request to be heard by the Commission. Attention is drawn to the fact that the exercise of most procedural rights set out in the basic Regulation depends on the parties making themselves known within the time limits mentioned in Article 3 of this Regulation. H. NON-COOPERATION (11) In cases in which any interested party refuses access to or does not provide the necessary information within the time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the basic Regulation, on the basis of the facts available. (12) Where it is found that any interested party has supplied false or misleading information, the information shall be disregarded and use may be made of facts available. If an interested party does not cooperate or cooperates only partially and findings are therefore based on facts available in accordance with Article 18 of the basic Regulation, the result may be less favourable to that party than if it had cooperated. I. PROCESSING OF PERSONAL DATA (13) It is noted that any personal data collected in this investigation will be treated in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5). J. HEARING OFFICER (14) It is also noted that if interested parties consider that they are encountering difficulties in the exercise of their rights of defence, they may request the intervention of the Hearing Officer of DG Trade. He acts as an interface between the interested parties and the Commission services, offering, where necessary, mediation on procedural matters affecting the protection of their interests in this investigation, in particular with regard to issues concerning access to the file, confidentiality, extension of time limits and the treatment of written and/or oral submission of views. For further information and contact details, interested parties may consult the Hearing Officer's web pages on the website of DG Trade (http://ec.europa.eu/trade), HAS ADOPTED THIS REGULATION: Article 1 An investigation is hereby initiated pursuant to Article 13(3) of Council Regulation (EC) No 384/96, in order to determine if imports into the Community of certain ring binder mechanisms (consisting of two rectangular steel sheets or wires with at least four half rings made of steel wire fixed on it and which are kept together by a steel cover and can be opened either by pulling the half rings or with a small steel-made trigger mechanism fixed to the ring binder mechanism), falling within CN code ex 8305 10 00 (TARIC codes 8305100012, 8305100022 and 8305100032) consigned from Thailand, whether slightly modified or not and whether declared as originating in Thailand or not, and of certain slightly modified ring binder mechanisms falling within CN code ex 8305 10 00 (TARIC 8305100032 and 8305100039) originating in the People's Republic of China are circumventing the measures imposed by Regulation (EC) No 2074/2004. Article 2 The Customs authorities are hereby directed, pursuant to Article 13(3) and Article 14(5) of Regulation (EC) No 384/96, to take the appropriate steps to register (i) all ring binder mechanisms other than those identified in Article 1 of Regulation (EC) No 2074/2004 and falling within CN code ex 8305 10 00 (TARIC codes 8305100032 and 8305100039) originating in the People' Republic of China and (ii) all ring binder mechanisms falling within CN code ex 8305 10 00 (TARIC codes 8305100012, 8305100022 and 8305100032) consigned from Thailand, whether declared as originating in Thailand or not. Registration shall expire nine months following the date of entry into force of this Regulation. The Commission, by Regulation, may direct Customs authorities to cease registration in respect of imports into the Community of products manufactured by producers having applied for an exemption of registration and having been found not to be circumventing the anti-dumping duties. Article 3 1. Questionnaires should be requested from the Commission within 15 days from publication of this Regulation in the Official Journal of the European Union. 2. Interested parties, if their representations are to be taken into account during the investigation, must make themselves known by contacting the Commission, present their views in writing and submit questionnaire replies or any other information within 40 days from the date of the publication of this Regulation in the Official Journal of the European Union, unless otherwise specified. 3. Producers in the People's Republic of China and Thailand requesting exemption from registration of imports or measures should submit a request duly supported by evidence within the same 40-day time limit. 4. Interested parties may also apply to be heard by the Commission within the same 40-day time limit. 5. Any information relating to the matter, any request for a hearing or for a questionnaire as well as any request for exemption from registration of imports or measures must be made in writing (not in electronic format, unless otherwise specified) and must indicate the name, address, e-mail address, telephone and fax numbers of the interested party. All written submissions, including the information requested in this Regulation, questionnaire replies and correspondence provided by interested parties on a confidential basis shall be labelled as Limited (6) and, in accordance with Article 19(2) of the basic Regulation, shall be accompanied by a non-confidential version, which will be labelled For inspection by interested parties. Commission address for correspondence: European Commission Directorate General for Trade Directorate H Office: J-79 4/23 B-1049 Brussels Fax (+32 2) 295 65 05. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 359, 4.12.2004, p. 11. (3) Council Regulation (EC) No 1208/2004 (OJ L 232, 1.7.2004, p. 1). (4) Council Regulation (EC) No 33/2006 (OJ L 7, 12.1.2006, p. 1). (5) OJ L 8, 12.1.2001, p. 1. (6) This means that the document is for internal use only. It is protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43). It is a confidential document pursuant to Article 19 of the basic Regulation and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-dumping Agreement).